Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 April17, 2014 U.S. Securities and Exchange Commission 450 Fifth Street NW Washington, D.C.20549 Re: T5 Corp. SEC File No. 000-53101 On November 30, 2013 my appointment as auditor for T5 Corp. ceased. I have read T5 Corp.’s statements included under Item 4.01 of its Form 8-K dated November 30, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
